DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on January 7, 2021 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, in line 1, the word --- the --- should be added before the word “second”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Pub No. 2013/0225994).
With regards to claim 1, Hsu et al. disclose an apparatus comprising: 
a substrate (i.e. cuff or blanket) having a plurality of support portions including a first support portion (32) and a second support portion (34), wherein the first support portion is connected to the second support portion through a coupler (“connector”, which can be hinges, etc.) (paragraphs [00798], [0103], referring to a therapy transducer (32) and imaging transducer (34) being connected with one another via a connector/coupler and wherein the therapy and imaging transducers (32, 34) are in a cuff or blanket, wherein the “blanket is plastic, metal, fabric, or other material for rigidly, semi-rigidly or flexibly holding the plurality of transducers..”, and thus the blanket/cuff serves as a substrate; Figure 4);
a first plurality of ultrasound elements (i.e. “plurality of two-dimensional arrays of elements”) configured as high-intensity focused ultrasound (HIFU) elements and disposed on the first support portion of the substrate (paragraphs [0095], [0098]; [0103], 
a second plurality of ultrasound elements (“plurality of elements in a one or multi-dimensional array”) configured as HIFU elements and disposed on the second support portion of the substrate (paragraph [0095], referring to the one or more therapy transducers (32), wherein the “or more” therapy transducers would encompass additional therapy transducers further including a second plurality of ultrasound elements disposed on the second support portion corresponding to the additional therapy transducer; paragraphs [0095], [0098], [0103], [0113]; Figure 4).
With regards to claim 2, Hsu et al. disclose that  the first and second plurality of ultrasound elements comprise capacitive micromachined ultrasound transducers (CMUT) (paragraph [0096], referring to “the therapy transducer 32 is a capacitive membrane ultrasound transducer”).
With regards to claim 3, Hsu et al. disclose that the coupler is selected from the group consisting of a hinge, a spring, a flexure, a beam, a joint and a sphere (paragraphs [0079], [0103], referring to “Hinges…interconnect the transducers 32, 34”).
With regards to claim 4, Hsu et al. further disclose that their apparatus further comprises a third plurality of ultrasound elements configured to receive ultrasound signals and disposed on the first support portion of the substrate (paragraphs [0027], [0100], [0104], referring to the transducer including one or more “imaging transducers 34” which would receive echo/ultrasound signals or “acoustic energy” and “One, more, or all of the transducers may be dual use devices, such as each transducer 32, 34 being for imaging and therapy”, and therefore at least one support portion (i.e. “first support 
With regards to claim 5, Hsu et al. disclose that the third plurality of ultrasound elements are configured as ultrasound imaging elements (paragraphs [0027], [0100], referring to “The imaging transducer 34 is any now known or later developed transducer for diagnostic ultrasound imaging.  The imaging transducer 34 is operable to transmit and receive acoustic energy”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant (WO 00/78232), as cited by Applicant, in view of Rothberg et al. (US Pub No. 2013/0116561).
With regards to claims 1 and 4-5, Pant discloses an apparatus comprising:

a first ultrasound element configured as high-intensity focused ultrasound (HIFU) element and disposed on the first support portion of the substrate (pg. 7, line 27-pg. 8, line 2, referring to the “multiple transducers”, which would include a first ultrasound element; pg. 1, lines 6-8, pg. 8, lines 28-30, referring to the transducer arrays being used for HIFU);
a second ultrasound element configured as HIFU element and disposed on the second support portion of the substrate (pg. 7, line 27-pg. 8, line 2, referring to the “multiple transducers”, which would include a second ultrasound element; pg. 1, lines 6-8, pg. 8, lines 28-30, referring to the transducer arrays being used for HIFU).
However, though Pant discloses that the movable transducers may be provided in groups that can move independent of other groups (pg. 2, line 29-pg. 3, line 2), Pant does not specifically disclose that the it is a first plurality of ultrasound elements that are disposed on the first support portion or that it is a second plurality of ultrasound elements that are disposed on the second support portion of the substrate.   
Further, with regards to claim 4-5, Pant fails to disclose that their apparatus further comprises a third plurality of ultrasound elements configured to receive ultrasound signals and disposed on the first support portion of the substrate, wherein 
Rothberg et al. disclose a system comprising a first support, a second support, a first plurality of ultrasound elements configured as high intensity focused ultrasound (HIFU) elements and physically coupled to the first support and configured as a first source of HIFU, and a second plurality of ultrasound elements configured as ultrasound imaging elements and coupled to the first support and distinct from the first plurality of elements (paragraph [0046]; Figures 1A, 35A,B).  The apparatus further comprise a third plurality of ultrasound elements configured as HIFU elements and physically coupled to the second support and configured as a second source of HIFU, and a fourth plurality of ultrasound elements configured as ultrasound imaging elements and coupled to the second support and distinct from the third plurality of ultrasound elements (paragraph [0046], [0404]; [0407], Figures 1A, 35A,B).  By providing both HIFU and ultrasound imaging elements, the apparatus is configured to operate as a multi-mode device (e.g., a dual-mode device) for performing HIFU and ultrasound imaging (paragraph [0022]).  The elements may assume suitable layouts to provide desired functionality, such as being arranged in arrays, etc. (paragraph [0007]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a first plurality of ultrasound elements be disposed on the first support portion of Pant and have a second plurality of ultrasound elements be disposed on the second support portion of the substrate of Pant, as taught by Rothberg et al., in order to be able to assume suitable layouts for a desired functionality (paragraph [0007]).  

With regards to claim 2, Rothberg et al. discloses that the first and second plurality of ultrasound elements comprise capacitive micromachined ultrasound transducers (CMUT) (paragraph [0293]).
With regards to claim 3, Pant discloses that the coupler is selected from the group consisting of a hinge, a spring, a flexure (i.e. “flexible curved beam portions 32”), a beam, a joint and a sphere (pg. 8, lines 24-27; Figures 2-3).
With regard to claim 6, Pant discloses that their apparatus further comprises an actuator coupled to the substrate, the actuator being configured to move the first support portion relative to the second support portion (pg. 3, lines 23-25; pg. 10, lines 1-3, referring to “The actuators used to move the transducers..”).
With regards to claim 7, Pant discloses that the actuator is selected from the group consisting of a pneumatic actuator, a hydraulic actuator and a servomotor (pg. 3, lines 23-25; pg. 10, lines 1-3, referring to the “hydraulic, pneumatic, or electromechanical actuators such as mechanical screws, linkages or cams driven by electric motors…”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shan et al. (US Pub No. 2018/0243048) discloses a HIFU ultrasound transducer (210) which can be moved linearly/translationally and rotated/rolled along its longitudinal axis using a joint coupling system (Abstract; paragraph [0050], [0097]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793